948 F.2d 1288
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph M. BAILEY, Plaintiff-Appellant,v.Ned Ray McWHERTER;  Jeff Reynolds;  Howard Carlton;  CharlesBrymer;  Patricia Vaughn;  Howard Cook;  CharlesTraughber;  Tom Biggs;  Ron Bishop;Linda Merriman;  Linda Miller,Defendants-Appellees.
No. 91-6119.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1991.

Before KENNEDY and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This court entered an order on October 7, 1991, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   Appellant has responded stating that he believes that his notice of appeal was given to prison authorities within the appeal period, that he cannot read or write, that he is not knowledgeable in the law and that he has to rely on others to help him file legal papers.   Appellant has also filed a motion for leave to proceed on appeal in forma pauperis.


2
It appears from the documents before the court that the final order was entered June 19, 1991.   The notice of appeal filed on July 29, 1991, was ten days late.   Fed.R.App.P. 4(a) and 26(a).   The notice of appeal was notarized on July 23, 1991, which was four days after the expiration of the appeal period.   Therefore, it was not given to prison authorities for mailing within the appeal period.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion for leave to proceed on appeal in forma pauperis be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.